DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. The present application is a continuation of application 15/812,038, now abandoned.

Claim Objections
3.   Claim 8 is objected to because of the following. Claim 8 recites the second mixture comprising the third and the fourth high density polyethylenes, wherein the ratio I2 obtained by dividing I2 value by I2’ value is 10/1. However, both the third and the fourth high density polyethylenes are cited as having melt index of I2, with no component of the second mixture having melt index of I2’. Appropriate correction is required.
For the purposes of the prosecution, it is considered that the fourth component is having melt index of I2’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4. Claims 8-27 are rejected under 35 U.S.C. 103 as being unpatentable over Aubee et al (US 2009/0029182) in view of Marshall et al (US 2006/0246309).

5.   As to instant claim 8, Aubee et al discloses a multilayer barrier film having improved moisture vapor transmission rate (WVTR) comprising a core layer and a skin layer, wherein both the core layer and the skin layer comprise a nucleated blend of high density polyethylenes (HDPE) ([0049], Table 1), wherein the nucleated HDPE blend comprises:
A) 10-70%wt ([0027], as to instant claims 9, 15, 22) of a first HDPE having melt index I2 ([0021]), specifically I2 of 0.8-2 g/10 min ([0030]) and density of 0.955-0.965 g/cc ([0030], as to instant claims 8, 21);
B) 90-30%wt ([0027], as to instant claims 9, 22) of a second HDPE having I2 at least 10 times greater than the melt index of the first HDPE ([0022]), specifically I2 of 15-30 g/10 min and density of 0.950-0.960 g/cc ([0029]);
C) 100-3000 ppm of a barrier nucleating agent ([0041], [0043]), specifically calcium salt of 1,2-cyclohexanedicarboxylic acid ([0044]).

2006 083 USA-NONP-Cont - 2 -6.  As to instant claims 10, 16, 23, the first high density polyethylene is further characterized by having a molecular weight distribution, Mw/Mn, of from 2 to 4 ([0024).
7.  As to instant claims 11, 17, 24, said mixture has a density greater than 0.955 g/cc, or greater than 0.958 g/cc ([0020]. 
8.  As to instant claims 12, 13, 18, 19, 25, 26, said mixture has a melt index, I2, of from 0.5-10 g/10 min, or from 0.8 to 8 grams/10 minutes ([0025]).
9.  As to instant claims 14, 20, 27, the mixture has a molecular weight distribution, Mw/Mn, of from 3 to 20 ([0036]).

10. As to instant claim 21, Aubee et al discloses a process comprising forming the mixture comprising the components A)-C), followed by extrusion to form the multilayer film ([0057], [0058], [0043]).

11. Thus, the multilayer barrier film of Aubee et al comprises two layers: a core and a skin, wherein each of said layers comprises the nucleated blends of HDPE’s comprising the components A)-C) above, i.e. the HDPE blend cited above corresponds to the first mixture of the core layer and the second mixture of the skin layer as claimed in instant claims 8 and 21. Since the multilayer film of Aubee et al is specified as a barrier layer, therefore, the multilayer film of Aubee et al will intrinsically and necessarily provide, at least partially, barrier properties, and the process of Aubee et al will intrinsically and necessarily be, at least partially, a process of providing barrier properties  as well.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Aubee et al does not recite the HDPE blend for skin layer further comprising talc in amount of 5000-10,000 ppm.

13. However, Marshall et al discloses a barrier film resistant to water vapor transmission comprising high density polyethylene having density of greater than 0.955 g/cc, and 500-20,000 ppm, or 1,000-10,000 ppm of talc (Abstract), wherein the presence of talc in the barrier film reduces “dusting” problems and thus providing anti-dusting performance ([0025], [0030], [0032]).

14. Since both Marshall et al and Aubee et al are related to barrier films based on high density polyethylenes and having improved WVTR, and thereby belong to the same field of endeavor, wherein Marshall et al  further teaches that the presence of 500-20,000 ppm of talc in the barrier layer decreases “dusting” during packaging, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Marshall et al  and Aubee et al, and to include, or obvious to try to include talc in the HDPE blend used for making the skin layer of the multilayer barrier film of  Aubee et al in amount as taught by Marshall et al, so to further improve anti-dusting performance and prevent or reduce the amount of “dust” formed in the barrier film of  Aubee et al  as well, and since it would have  been obvious to choose material based on its suitability.
Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 (C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

15. Since the multilayer film specified as barrier film of Aubee et al in view of Marshall et al  comprises a core and a skin layers each comprising a blend of two HDPE’s having different melt indexes and a barrier nucleating agent, wherein the skin layer further comprises talc to reduce dusting, therefore, the multilayer film of Aubee et al in  Marshall et al   will intrinsically and necessarily be providing, at least partially, not only barrier but anti-dusting properties as well, and the process of Aubee et al in view of Marshall et al will intrinsically and necessarily provide, or would be reasonably expected to provide a combination of barrier properties and decreased dusting in the produced multilayer as well, as claimed in instant claim 21. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

16. All ranges in the multilayer film and the process of Aubee et al in view of Marshall et al are overlapping with the corresponding ranges of those as claimed in instant invention. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0225743 is related to nucleated HDPE blends used for making barrier films.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764